            Case 1:18-vv-00640-UNJ Document 59 Filed 03/01/21 Page 1 of 4




         In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 18-640V
                                          (Not to be published)

*************************
ADAM CRISPO,                *
                            *                                             Chief Special Master Corcoran
                Petitioner, *
                            *                                             Dated: January 11, 2021
v.                          *
                            *                                             Attorney’s Fees and Costs.
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Bruce W. Slane, Law Offices of Bruce W. Slane, P.C., White Plains, NY, for Petitioner.

James V. Lopez, U.S. Dep’t of Justice, Washington, DC, for Respondent.


     DECISION GRANTING FINAL AWARD OF ATTORNEY’S FEES AND COSTS 1

        On June 4, 2018, Adam Crispo filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (“Vaccine Program”). 2 Petitioner alleged that he suffered
a shoulder injury related to vaccine administration (“SIRVA”) as a result of receiving the
meningococcal vaccine on January 20, 2017. Petition (“Pet.”) (ECF No. 1) at 1. A one-day fact
hearing in the matter was held on January 17, 2020, to address both onset and situs of vaccination
issues. At the conclusion of the hearing, I made two factual findings necessary, but insufficient, to

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or “the
Act”]. Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
           Case 1:18-vv-00640-UNJ Document 59 Filed 03/01/21 Page 2 of 4




make an entitlement ruling in Petitioner’s favor. See Order at 1–2, filed Jan. 21, 2020 (ECF No.
36). Thereafter I encouraged the parties to settle the case, and their efforts were successful. On
June 24, 2020, Respondent proffered an amount of damages, which I approved in my Decision
awarding damages on June 26, 2020. Decision, dated June 26, 2020 (ECF No. 48). This
determination was not appealed.

         Petitioner has now filed a motion for a final award of attorney’s fees and costs for all work
performed in this matter. Motion, filed Nov. 17, 2020 (ECF No. 54) (“Mot.”). Petitioner requests
a final award of $24,090.09—$22,410.00 in attorney’s fees 3 plus $1,680.09 in costs—for the work
of four attorneys (Mr. Bruce Slane, Esq., Ms. AnnMarie Sayad, Esq., Mr. Christian Martinez, Esq.,
and Mr. Nathan Pereira, Esq.), in addition to the supportive work of several paralegals. Tab A to
Mot., filed on Nov. 17, 2020 (ECF No. 54-1). The costs requested include expenses associated
with medical record retrieval, travel expenses, and court filings. Id. at 27–28; Tab B to Mot., filed
on Nov. 17, 2020 (ECF No. 54-2). Respondent reacted to the fees request on November 17, 2020.
See Response, dated Nov. 17, 2020 (ECF No. 55). Respondent is satisfied that the statutory
requirements for an attorney’s fees and costs award are met in this case, and otherwise defers
calculation of the amount to be awarded to my discretion. Id. at 2–3.

        For the reasons below, I hereby GRANT Petitioner’s motion, awarding fees and costs in
the total amount of $24,090.09.

                                                  ANALYSIS

I.      Reasonable Attorney’s Fees

        Under the Vaccine Act, successful petitioners are entitled to an award of reasonable
attorney’s fees and costs. Section 15(e)(1). Thus, the only question posed herein is the calculation
of the award to be made.

       Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method—“multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The second part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Id. at 1348. This standard for calculating a fee award is considered applicable in
most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,
429–37 (1983).



3
 Petitioner’s motion requests $22,410.50, but the submitted billing invoice (Tab A) indicates that the total amount
billed was $22,410.00, and Petitioner’s counsel has confirmed the lesser sum (by fifty cents) to be accurate.

                                                        2
           Case 1:18-vv-00640-UNJ Document 59 Filed 03/01/21 Page 3 of 4




        An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
proper hourly rate on the forum in which the relevant court sits (Washington, D.C., for Vaccine
Act cases), except where an attorney’s work was not performed in the forum and there is a
substantial difference in rates (the Davis exception). Avera, 515 F.3d at 1348 (citing Davis Cty.
Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot. Agency, 169 F.3d
755, 758 (D.C. Cir. 1999)). A 2015 decision established the hourly rate ranges for attorneys with
different levels of experience who are entitled to the forum rate in the Vaccine Program. See
McCulloch v. Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl.
Spec. Mstr. Sept. 1, 2015).

      Petitioner requests the following rates for his attorney and support staff, based on the years
work was performed:

                                                   2017            2018             2019            2020
    Mr. Bruce Slane (Attorney)                     $335            $345             $355            $365
    Ms. AnnMarie Sayad (Attorney)                  $225              -                -               -
    Mr. Christian Martinez (Attorney
                                                     -             $200             $215            $225
    Work)
    Mr. Christian Martinez (Paralegal
                                                     -             $148             $153            $163
    Work)
    Mr. Nathan Pereira (Attorney)                    -             $300               -               -
    Ms. Donna Connell (Paralegal)                  $140            $145             $148            $151
    Mr. Paul Segal (Paralegal)                     $140            $145             $148            $151
    Ms. Hannah O’Reilly (Paralegal)                $140            $145             $148            $151
    Ms. Veronika Tadros (Paralegal)                  -             $140               -               -

        Mr. Slane and his associates (who practice in White Plains, New York) have repeatedly
been found to be “in forum,” and are therefore entitled to the rates established in McCulloch. The
rates requested for Mr. Slane and his associates (as well as the paralegal work performed in this
case) are also consistent with what they have previously been awarded in accordance with the
Office of Special Masters’ fee schedule. 4. See Bender v. Sec’y of Health & Hum. Servs., No. 11-
693V, 2019 WL 2142616, at *2 (Fed. Cl. Spec. Mstr. Apr. 15, 2019). I find no cause to reduce
them in this instance. I also deem the time devoted to the matter reasonable, and therefore award
fees for all work performed on the case as requested in the fees application.

II.      Calculation of Attorney’s Costs

         Just as they are required to establish the reasonableness of requested fees, petitioners must

4
 OSM Attorneys’ Forum Hourly Rate Fee Schedules, https://www.uscfc.uscourts.gov/node/2914 (last visited Jan. 5,
2021).

                                                         3
            Case 1:18-vv-00640-UNJ Document 59 Filed 03/01/21 Page 4 of 4




also demonstrate that requested litigation costs are reasonable. Presault v. United States, 52 Fed.
Cl. 667, 670 (2002); Perreira v. Sec’y of Dep’t of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (1992).
Reasonable costs include the costs of obtaining medical records and expert time incurred while
working on a case. Fester v. Sec’y of Health & Hum. Servs., No.10-243V, 2013 WL 5367670, at
*16 (Fed. Cl. Spec. Mstr. Aug. 27, 2013). When petitioners fail to substantiate a cost item, such as
by not providing appropriate documentation to explain the basis for a particular cost, special
masters have refrained from paying the cost at issue. See, e.g., Gardner-Cook v. Sec’y of Health
& Hum. Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr. June 30, 2005).

        Petitioner seeks $1,680.09 in costs, including the expenses of medical record retrieval,
travel expenses, and filing fees. See Tab A at 27–29; Tab B. Such expenses are typically incurred
in the Vaccine Program, and I do not find any of the requested costs in this matter unreasonable.
Thus, they shall be awarded in full without reduction.


                                                 CONCLUSION

        Accordingly, in the exercise of the discretion afforded to me in determining the propriety
of a final fees award, and based on the foregoing, I GRANT Petitioner’s Motion for Attorney’s
Fees and Costs. I therefore award a total of $24,090.09, reflecting $22,410.00 in attorney’s fees
and $1,680.09 in costs, in the form of a check made jointly payable to Petitioner and his attorney
Mr. Bruce Slane.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of this decision. 5


         IT IS SO ORDERED.
                                                                 s/ Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           4
